941 F.2d 1209
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Perry Dale BULLOCK, Plaintiff-Appellant,v.Wallace G. WILKINSON, Lexington Fayette Urban CountyGovernment, Defendants-Appellees.
No. 91-5513.
United States Court of Appeals, Sixth Circuit.
Aug. 14, 1991.

Before NATHANIEL R. JONES and SUHRHEINRICH, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Perry Dale Bullock appeals the dismissal of his civil rights complaint filed under 42 U.S.C. § 1983 as frivolous pursuant to 28 U.S.C. § 1915(d).   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Bullock filed his complaint in the district court alleging that the governor of Kentucky conspired to have him wrongfully extradited to Kentucky.   The magistrate recommended that the complaint be dismissed as frivolous, and Bullock did not file objections.   The district court adopted the magistrate's recommendation and dismissed the complaint.   Thereafter, the district court granted Bullock's motion to amend his complaint.   Bullock filed an amended complaint in which he essentially reasserted the allegations of his original complaint.   The district court then dismissed the amended complaint as frivolous.   The district court granted plaintiff leave to appeal in forma pauperis.


3
Upon consideration, we affirm the judgment of the district court for the reasons stated in the magistrate's report and recommendation filed November 21, 1990, and adopted by the district court in its orders filed December 27, 1990, and April 9, 1991.   Rule 9(b)(3), Rules of the Sixth Circuit.   Bullock waived the right to appeal by failing to file objections to the magistrate's report and recommendation.   See Smith v. Detroit Fed'n of Teachers, Local 231, 829 F.2d 1370, 1373 (6th Cir.1987).   Further, the complaint and amended complaint were properly dismissed as without arguable basis in law or fact.   See Neitzke v. Williams, 490 U.S. 319, 325 (1989).